Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
Nos. 04-18-00821-CR, 04-18-00822-CR, 04-18-00823-CR, 04-18-00827-CR, 04-18-00855-CR

                                 Jake Eric ALVARADO,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                 From the 38th Judicial District Court, Medina County, Texas
           Trial Court Nos. 16-10-12125-CR, 16-05-11980-CR, 18-04-12822-CR,
                             16-05-11973-CR, 16-10-12126-CR
                    Honorable Camile Glasscock Dubose, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgments are
AFFIRMED.

      SIGNED November 27, 2019.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice